To go directly to a solution of the inquiry which lies at the threshold of this case, we could propound the question whether the legislature could have conferred upon the *Page 846 
circuit or chancery court the authority and duty to devise and promulgate the rules and regulations for the spacing of oil wells, here involved. The answer to that question, upon consideration, would be definitely certain that no such authority and duty could be so conferred, because such rules and regulations pertain to that department of government which is legislative and are not judicial in character.
And there could scarcely be any division of opinion on that question as to the general rules and regulations, but there might be the further question, what about the exceptions to the rules and regulations, and could not the legislature authorize one or the other of the two courts mentioned to determine and declare exceptions to the general rules and regulations. This question considered, there must be the answer that the authority to make exceptions to rules and regulations is authority of the same nature as that which was exercised in making the rules themselves.
The result is the conclusion that the legislature could not confer upon either of the said judicial courts the original authority in either respect above mentioned, and since it could not do so directly, it could not do so by the indirect device of a trial de novo on appeal; and thus there is the further result that all the authority which could be conferred on the courts would be of a review to determine whether the Oil and Gas Board in its order acted within the authority conferred on it by statute, and if so, then whether in making its order it did so upon facts substantially sufficient to sustain its action.
The essential nature of such a review is such that it must be of what the Board had before it at the time it made its order. It would be an incongruity as remarkable to permit another and different record to be made up on appeal to the Circuit Court as it would be to allow another and a different record to be presented to this Court on an appeal to it. The question is, and must be, what did the Oil and Gas Board have before it, and all this the majority opinion has well and sufficiently pointed out. *Page 847 
But what the Oil and Gas Board had before it is best and most dependably shown by a certified transcript made by a competent person in precise duplication of what was there heard and what there transpired. It is an incongruity in merely another phase which omits such a transcript, and thereafter would call witnesses to prove what was heard by and what transpired before the Board, as is allowed to be done by the reversal in this case; and except for the opinion on the first appeal in the McLeod case, McLeod v. Civil Service Commission, 198 Miss. 721,21 So. 2d 916, wherein it was held, under a somewhat similar statute, that the transcript of what was before the administrative board is not a proper part of the record on appeal, it would be my vote that because no transcript was taken and filed in the present case, the judgment should be affirmed. In order that parties may not be further misled, and that proceedings such as this shall be conducted in a normal and proper manner, we should announce that we will not hereafter permit any such duplication of effort and the reception of any such secondary and inferior evidence as is now permitted on this remand.